DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Election/Restriction
      REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Resin composition comprising polyphenylene ether resin, polyamide resin, compatibilizer, phenolic antioxidant, phosphorus-containing antioxidant and amine-based antioxidant; and
Resin composition comprising polyphenylene ether resin, polyamide resin, compatibilizer, phenolic antioxidant, phosphorus-containing antioxidant, amine-based antioxidant and hydrotalcite.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a resin composition comprising polyphenylene ether resin, polyamide resin, compatibilizer, phenolic antioxidant, phosphorus-containing antioxidant and amine-based antioxidant, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, .
During a telephone conversation with Mr. Marc S. Weiner on March 10, 2022, a provisional election was made with traverse to prosecute the invention of the resin composition species further comprising a hydrotalcite, claims 10-29.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim Rejections - 35 USC § 112
Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the metes and bounds of the “compatibilizer” are indeterminate in scope.  This is particularly so considering that it is unclear what compatibilizing function is to be achieved by said component.
In claim 1, it is unclear whether R1, R2 and R3 can represent divalent bonds.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-16, 21, 27 and 28 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 105694447 A (Cao) abstract and machine translation.
Cao discloses a resin composition comprising:
40 to 90 pbw (parts by weight) polyamide resin (meets Applicant’s polyamide resin);
5 to 15 pbw polyphenylene ether resin (meets Applicant’s polyphenylene ether resin);
10 to 30 pbw glass fiber (not precluded from present claims);
3 to 25 pbw inorganic crystal whisker (not precluded from present claims);
3 to 10 pbw laser direct structuring additive (not precluded from present claims);
0.3 to 2 pbw stabilizing agent inclusive of a mixture comprising phenolic antioxidant Irganox 1098 (meets phenolic antioxidant used in Applicant’s inventive examples), an amine stabilizer (meets Applicant’s amine-based antioxidant) and a phosphite antioxidant (meets Applicant’s phosphorus-containing antioxidant) in a weight ratio of 1/1/1 (meets Applicant’s antioxidant mass ratio); and
an epoxy copolymer and/or unsaturated anhydride copolymer toughening agent (meets Applicant’s compatibilizer)
(e.g., abstract, [0039-0050], [0083], examples, claims).  
Example 5 is noted as exemplary in setting forth a composition meeting all the requirements of present claim 10, both in terms of the types of materials added and their contents.  Given Cao’s disclosure that the epoxy or acid anhydride group contained in the toughening agent reacts with the polyamide and has good compatibility with the polyphenylene ether resin [0050], it is reasonably believed that Cao’s toughening agent functions as a compatibilizer. Inasmuch as the exemplified composition meets the claimed chemical composition, both in terms of the types of materials added and their contents, it is reasonably believed that it would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a 
the same as or obvious from that set forth by Cao.

	As to claim 13, Cao does not require the presence of a copper-containing compound.
As to claims 14-16, it would be expected that Cao’s similarly-constituted composition would necessarily have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
As to claim 21, Cao exemplifies polyamide 66.
As to claim 27, Cao exemplifies toughening agents containing maleic anhydride.
As to claim 28, Cao exemplifies molded products.
Cao anticipates the above-rejected claims in that it is reasonably believed that the exemplified composition meets all the requirements of the present claims in terms of materials added and their contents.  In the alternative, it would have been within the purview of Cao’s inventive disclosure, and obvious to one having ordinary skill in the art, . 
Claim Rejections - 35 USC § 103
Claims 11, 12, 17-20, 22-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105694447 A (Cao) described hereinabove in view of US 2005/0228109 (Chandra).
In essence, Cao differs from claims 11 and 26 in not expressly disclosing the use of a hydrotalcite.  Inasmuch as hydrotalcite is a well known antioxidant for compatibilized poly(arylene ether)/polyamide compositions per Chandra (e.g., abstract, [0045], claim 9), it would have been obvious to one having ordinary skill in the art to further incorporate a hydrotalcite (inclusive in amounts presently claimed) into Cao’s compositions for its additive antioxidant effect.
As to claims 12, 17 and 26, Cao does not expressly disclose the structure of any of the specifically listed amine stabilizers.  It is within the purview of one having ordinary skill in the art to use any conventionally known amine stabilizer (inclusive of that defined by present formula (2)) with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claims 18, 19 and 26, Cao does not require the presence of a copper-containing compound.
As to claims 20, 22, 24 and 26, Cao’s compositions may contain high amounts of the polyamide/polyphenylene ether mixture.  Accordingly, it would have been obvious to 
As to claims 23, 25 and 26, Cao exemplifies polyamide 66.
As to claim 29, it would have been within the purview of one having ordinary skill in the art to use Cao’s composition to produce any type of molded product inclusive of a connector cover with the reasonable expectation of success.  In this regard, Cao and Chandra disclose that compatibilized poly(arylene ether)/polyamide compositions are suitable for making a variety of end-use articles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765